department of the treasury internal_revenue_service washington d c date number info release date index no attention dear i am responding to your date letter on behalf of your constituent the treasurer of a volunteer_fire_department volunteer_fire_department received a letter from no longer give the fire department a tax exemption for diesel_fuel because of a new federal_law that went into effect on date this law and asked why it was initiated said he was unfamiliar with stating that wrote to you that his can no new federal_law affects eligibility for an exemption from the excise_tax on diesel_fuel the irs has ruled that nonprofit volunteer fire departments fall within the exemption the internal_revenue_code the code provides for liquid fuels for the exclusive use of states and their political subdivisions revenue_ruling copy enclosed while diesel_fuel may be sold at a tax-excluded price to a volunteer_fire_department the only person who can claim a refund_or_credit for the tax on that diesel_fuel is its registered ultimate vendor sec_6427 of the code we do not have the facts believes possibly mistakenly that it does not qualify as but perhaps a registered ultimate vendor consequently it is not selling the fuel to the volunteer_fire_department at a tax-excluded price while the current supplier of sell diesel_fuel at a tax-excluded price the fire department may be able to find a different vendor it might be helpful if they asked the prospective new supplier if it was a registered ultimate vendor willing to sell the diesel_fuel at a tax-excluded price volunteer_fire_department is evidently unwilling to i hope this information is helpful if you have any questions please contact me or of my staff at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
